DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1, line 5 recites "implemented with one or more processors".  Similar limitations are recited throughout the rejected claims.  However, this subject matter does not appear in the specification.  It appears this subject matter can be added to ¶44, final sentence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 1, lines 11-13 recites "comprising an azimuth meter positioned between to a wall surface of an obstruction and the navigation satellite system reception apparatus".  However, this is unclear.  Firstly, the "to" appears to not belong there.  Secondly, the description does not appear correct.  Fig. 1 and 3 illustrate that the  azimuth meter positioned between to a wall surface of an obstruction and the navigation satellite antenna.  Fig. 1 illustrates the navigation satellite system reception apparatus is off to the side.  Thus, it appears that "the navigation satellite system reception apparatus" should be "an antenna of the navigation satellite system reception apparatus" (where claim 6 would then need to refer to "the antenna").
Claims 7 and 8 include similar limitations.  The remaining claims are dependent upon the rejected claims.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meguro (GPS Multipath Mitigation for Urban Area Using Omnidirectional Infrared Camera).
In regard to claims 1 and 7-8, Meguro discloses:
one or more processors (p. 25, ¶1) [where the software must inherently be run on one or more processors];
an antenna (GPS Antenna, Fig. 13);
an azimuth meter (Inertial Measurement Unit (IMU), Fig. 13; section II, lines 5-10 and 14-18) [where the azimuth meter is the IMU, which provides the heading ("User heading", Fig. 1)]; 
an orbit information acquisition unit configured to acquire orbit information of a navigation satellite of the plurality of navigation satellites ("Ephemeris", Fig. 1; section II, lines 12-14); 
a position information acquisition unit configured to acquire position information of an installation position of the navigation satellite system reception apparatus ("User position computation", Fig. 1; GPS positioning system installed on vehicle, Fig. 13; section II, lines 14-18) [where the position is the position of the GPS positioning system installation on the vehicle]; 
an azimuth information acquisition unit comprising the azimuth meter and configured to acquire azimuth information of an azimuth in which a wall surface of an obstruction present adjacent to the navigation satellite system reception apparatus extends ("User heading", "Obstacle information", Fig. 1; wall surface, Fig. 3 and 5-6; Inertial Measurement Unit, Fig. 13; p. 23, ¶1; section II, lines 1-10 and 14-18) [where the azimuth meter is the device that provides the heading of the vehicle, and in combination with the vehicle position and the obstruction/obstacle information, gives the azimuth of the wall surface of the obstructions relative to the vehicle]; 
a mask region calculating unit configured to calculate a mask region for selecting a navigation satellite of the plurality of navigation satellites to be a target of processing in the positioning processing or the time synchronization processing, based on the azimuth information (bottom left image, Fig. 1; section II, lines 30-33) [where the mask is the region of the detected obstacle]; and 
a navigation satellite signal processing unit configured to: 
calculate an azimuth and an angle of elevation of each of the plurality of navigation satellites with reference to the navigation satellite system reception apparatus based on the orbit information and the position information ("Satellite elevation and azimuth angle computation", Fig. 1; section II, lines 12-14); 
select a navigation satellite of the plurality of navigation satellites to be a target of processing based on the azimuth and the angle of elevation that are respectively calculated and the mask region; and perform at least one of the positioning processing or the time synchronization processing based on a navigation satellite signal received from the navigation satellite that is selected. ("Satellite visibility determination", "User position computation using visible satellites", Fig. 1; section II, lines 30-35).
	Meguro fails to explicitly disclose the azimuth meter positioned between a wall surface of an obstruction and the navigation satellite system reception apparatus/antenna.
	One of ordinary skill in the art would recognize that with the movement of the vehicle along a road system, the antenna and azimuth meter/IMU (see Fig. 13) would frequently align with a wall of a nearby obstruction such that the azimuth meter positioned is between to a wall surface of an obstruction and the antenna (e.g., when there is a building behind and slightly to the right or left of the vehicle, the azimuth meter/IMU will be between the wall of the building and the antenna.  The use of common sense in the obviousness analysis is endorsed by KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385.
In regard to claim 2, Meguro further discloses the mask region is identical to or is included in a region on a side opposite to a region in an azimuth toward an open space side with respect to the wall surface of the obstruction with a boundary being both azimuths perpendicular to the azimuth toward the open space side with respect to the wall surface of the obstruction in polar coordinates with a center being the installation position of the navigation satellite system reception apparatus (left image, Fig. 3a) [where the open space side is to the lower left with the wall surface of the obstruction to the upper right.  The mask is included in the region on the side opposite to the region in an azimuth toward the open space side with respect to the wall surface of the obstruction with a boundary being both azimuths perpendicular to the azimuth toward the open space side with respect to the wall surface of the obstruction in polar coordinates with a center being the installation position of the navigation satellite system reception apparatus (i.e. the mask is included in the half-circle opposite the open space)].
In regard to claim 3, Meguro further discloses the mask region includes a boundary being defined by a threshold with respect to at least an azimuth in polar coordinates with a center being the installation position of the navigation satellite system reception apparatus (building to right, Fig. 3a) [where the boundary is the boundary of the mask, where the boundary of the mask will include the azimuth of a side of the building to the right, where the azimuth angle from the reference angle (e.g. north) to azimuth of the side of the building is the threshold.
In regard to claim 4, Meguro further discloses the mask region includes a boundary being defined by a threshold with respect to an angle of elevation in polar coordinates with a center being the installation position of the navigation satellite system reception apparatus (building to right, Fig. 3a) [where the boundary is the boundary of the mask, where the boundary of the mask will include the elevation of a top of the building to the right, where the elevation angle from the reference angle (e.g. ground level) to elevation of the side of the building is the threshold.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meguro, as applied to claim 1, above, and further in view of Nishi (Improvement of the time synchronization precision by the network-assisted GPS time synchronization systems) and Matz (US 2002/0084941 A1).
In regard to claim 5, Meguro fails to disclose [the installation position is a fixed installation position relative to the wall surface of the obstruction; and] the azimuth meter installed toward a predetermined azimuth with respect to the wall surface of the obstruction.
Nishi teaches a GPS positioning system with a fixed installation position relative to a wall surface of the obstruction (Fig. 3 and 8; p. 3, ¶2; p. 4, ¶1; p. 5, ¶4) [where by being fixed on the ground or on the roof of a building or indoors, the GPS positioning system has a fixed installation position relative to the wall surfaces of surrounding buildings, and the wall surfaces of the building it is in when it is indoors], where positioning and time synchronization occur (p. 5, ¶2; p. 6, ¶1, final sentence).

    PNG
    media_image1.png
    322
    420
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    303
    425
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to improve the accuracy of positioning and time synchronization to GPS positioning systems that are fixed as well as those that are mobile.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the accuracy positioning and time synchronization are increased for GPS positioning systems that are fixed.
One of ordinary skill in the art would recognize that a gyro or inertial measurement system would no longer be useful to provide the azimuth of the GPS positioning system as in Meguro (section II, lines 5-9), since a fixed antenna GPS positioning system does not move, and thus would look to the art for an alternative.
Matz teaches an azimuth information acquisition unit for a fixed antenna GPS positioning system includes an azimuth meter installed toward a predetermined azimuth with respect to the wall surface of the obstruction (¶58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the GPS positioning system azimuth determination for a fixed antenna GPS positioning system.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the azimuth of the fixed antenna GPS positioning system is determined.
In the combination, the azimuth meter would be behind the antenna as in Fig. 13 of Meguro, which would correspond to being on the support structure in Fig. 3 of Nishi.  A line through the antenna and azimuth meter would intersect the wall behind the antenna when it is installed on a building that is tall enough.  In this case, the azimuth meter is between the wall surface of the obstruction and the antenna.  The use of common sense in the obviousness analysis is endorsed by KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385.
In regard to claim 6, Matz further teaches the azimuth information acquisition unit includes a support base for supporting an antenna, and the azimuth meter is provided at the support base (15, Fig. 1; 100, Fig. 3; 162, Fig. 5; ¶50; ¶55) [where the azimuth meter is in the reflector of the satellite antenna].
 Nishi additionally teaches a support base for the antenna (Fig. 3).
The following reference(s) is/are also found relevant:
Feller (US 7,400,956 B1), which teaches a known structure for a vehicle including an antenna (26a, Fig. 4) and an azimuth meter/gyroscope/inertial sensors (50, Fig. 4; col. 5, lines 63-67).
Sasaki (US 2017/0003395 A1), which teaches an elevation angle mask can be set at each azimuth angle (¶32).
	Han (US 2010/0201568 A1), which teaches calculating an elevation for a satellite at a particular bearing/azimuth using ephemeris (108, Fig. 1; ¶23).
Nishi (Proposals of a Receiving Characteristics Estimation Method for Satellite Signal and an Efficient Installation Technique for GPS Receivers), which teaches the installation of a GPS satellite receiver for a base station for time synchronization (p. 311).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Response to Arguments
Applicant’s arguments on p. 8, with respect to the objection(s), have been fully considered and are persuasive.  The objection(s) have been withdrawn.
Applicant’s arguments on p. 8, with respect to the 35 USC 112(f) interpretation, have been fully considered and are persuasive.  Claims 1-6 are no longer interpreted as invoking 35 USC 112(f).
Applicant’s arguments on p. 8, with respect to the 35 USC 101 rejection(s), have been fully considered and are persuasive.  The rejection(s) have been withdrawn.
Applicant’s arguments on p. 8-9, with respect to the prior art rejection(s) have been fully considered but they are not persuasive. 
Applicant argues that the applied reference fail to teach or make obvious "an azimuth information acquisition unit, implemented with one or more processors, comprising an azimuth meter positioned between to a wall surface of an obstruction and the navigation satellite system reception apparatus, and configured to acquire azimuth information of an azimuth in which the wall surface of the obstruction present adjacent to the navigation satellite system reception apparatus extends".  However, the rejection, above, shows where there limitations are taught.
Applicant argues "The Office Action acknowledges the deficiencies of Meguro, and relies upon FIGS. 3 and 8 of Nishi for suggesting accuracy improvement of positioning and time synchronization to GPS positioning systems that are fixed as well as those that are mobile, and upon Matz for describing, at paragraph [0058], the use of an azimuth meter during antenna installation. However, while Matz may describe the use of an azimuth meter, nowhere does Matz describe or suggest positioning of the azimuth meter between to a wall surface of an obstruction and the navigation satellite system reception apparatus to acquire azimuth information of an azimuth in which the wall surface of the obstruction present adjacent to the navigation satellite system reception apparatus extends. Meguro and Nishi also do not describe or suggest such features.".  However, it is noted that Meguro and Nishi were relied upon for the "azimuth meter is installed toward a predetermined azimuth with respect to the wall surface of the obstruction" language in claim 5 that has not been added to claim 1, and are not needed to rejection claim 1.  The rejection of claim 5, above, explains how the combination would result in the claimed spatial relationship required by claim 5.

Conclusion
Applicant's amendment of 9-16-2022 necessitated the new ground(s) of rejection presented in this Office action, e.g., claim(s) 1 was/were amended, necessitating the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648





/BERNARR E GREGORY/Primary Examiner, Art Unit 3648